Title: Lambert Wickes to the American Commissioners, 27 July 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Malo 27th. July 1777
I received your esteemed favor of the 22d by Mr. Beaugear, and shall pay due Attention to the Contents, part of which is already answered as I have inclosed the prices of Canvis, Cordage &c. also an Inventory of the Prince of Conte, her rigging, Sails, Stores &c. with my opinion of her Value according to the best information I could Obtain of the Value of Such a Ship and Stores at this Port and think she will answer Very well as a Merchant or Cruizer as May Suit you best to Employ her. As to the Dolphin it will not be in my power to obtain leave to Send her to Nantes untill we receive further orders from Paris as she is Now Arrested and will not be Suffered to depart the port till we receive orders from Paris. Our Ship is now Clean and Shall begin to take on board my Water and provisions to-Morrow. Our Carridges is not yet done but am in hopes of having every thing ready by the time your Answer to this reaches me. Capt. Johnson is Arrested at Morlaix and Cannot get away from there without permision. Capt. Day of the General Mifflin privateer of 20 Guns is Now at Brest and will soon sail for L’Orient. Capt. Johnson Writes me that he would be very glad to Join us, should be very Glad of your Instructions on that head. Captain Johnson would [be] much Obliged for a line from you, as he says he has not received one Since his Arrival. As to the Seamen, they may be easily procured here, provided the Commissary has not possitive orders from the Minester, not to Suffer them to Ship or go to America, as he is a Very good Friend of ours and will do every thing in his power for us Consistant with his duty as a Kings Officer. You Can best inform yourselves at Paris wheather they will be Suffered to Ship with us or not. Please make my Compliments to Messrs. Wm. Carmichael and to W. T. Franklin. From Gentlemen Your most obedient Humble Servant
Lambt. Wickes
 
Addressed: To / The Honble Benjamin Franklin Esqr. / at / Paris
Notation: Capt Weekes July 27. 1777
